Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Response to the Restriction Requirement, filed on August 11, 2021, has been carefully considered.  In addition to said Response, Applicants have filed an amendment, in which claims 34 and 38 have been canceled.
Claims 21-33, 35-37, and 39 are presently pending in this application.

Election/Restrictions
Applicant's election with traverse of Group I, claims 21-33 and 35-37, in the reply filed on August 11, 2021, is acknowledged.  The traversal is on the ground(s) that the technical feature is not a special technical feature, as it does not make a contribution over the prior art in view of Casty et al. (U. S. Patent No. 8,163,854).  
As explicitly detailed in Applicants’ traversing arguments, Casty et al. do not teach or suggest the technical feature of a supported carbon catalyst. 
However, the technical feature of a supported carbon catalyst is not seen to make a contribution over the prior art in view of Miao et al. (CN 107537587, English translation provided by the Examiner), which teaches a catalyst comprising a carrier subjected to a carbon coating treatment, 
For these reasons, the technical feature of a supported carbon catalyst does not make a contribution over the prior art in view of Miao et al., and Groups I (claims 21-37) and III (claim 39) lack unity of invention.
The requirement is still deemed proper and is therefore made FINAL.

Claim 39 is hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected use of a supported carbon catalyst, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 11, 2021.
Claims 21-33 and 35-37 are presently under consideration by the Examiner.

Claim Objections
Claim 21 is objected to because of the following informalities:  
claim 21, the phrase “in step (2)” should be deleted.  As alternatives, (1) line 5 of claim 21 should be amended to recite “precursor obtained in step (1)”, or (2) line 6 of claim 21 should be amended to recite the phrase “wherein said precursor contacts with the gas…”. 
Appropriate correction is required.

Allowable Subject Matter
Claims 21-33 and 35-37 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest the claimed method for preparing a supported carbon catalyst, wherein a gas containing an organic silicon source is contacted with a silicon oxide-based material to obtain a precursor, followed by contacting the precursor with a gas containing an organic carbon source, wherein the precursor is contacted with the gas containing an organic carbon source at a contact temperature in a range from 500°C to 1000°C for 0.1 hour to 10 hours.
Exemplary prior art includes:
Weisbeck et al. (U. S. Patent Publication No. 2003/0134741), which teaches the preparation of catalysts, in which the catalyst surface is modified with organosilicon compounds, examples of which include dichlorodimethylsilane and chlorodimethylsilane (paragraphs [0129]-
Huang et al. (U. S. Patent Publication No. 2012/0071700), which teaches a catalyst comprising a carrier (which may be SiO2, see paragraph [0030]), said catalyst having at least one silane group grafted thereto by silylation, wherein the silanizing agent may be chosen from organic silanes, organic siloxanes, organic silazanes, organic chlorosilanes, and mixtures thereof (paragraphs [0034], [0038]-[0041], [0049]).  Huang et al. do not teach or suggest the employment of a gas containing an organic carbon source.

Ex Parte Quayle
This application is in condition for allowance except for the following formal matters: 
a. The objection to claim 21, as stated above; and
b. The presence of non-elected claim 39, presently withdrawn from consideration.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        September 25, 2021